        Case 1:16-cv-00145-SPW-KLD Document 93 Filed 02/12/21 Page 1 of 2



                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MONTANA
                            BILLINGS DIVISION

  GIACOMETTO RANCH INC., a
  Montana Corporation, TOM                         CV 16-145-BLG-SPW-KLD
  GIACOMETTO, a resident of
  Montana, LAWRENCE
  GIACOMETTO, a resident of                         ORDER
  Montana, and ROBERT
  GIACOMETTO, a resident of South
  Dakota,

                       Plaintiffs,

  vs.

  DENBURY ONSHORE LLC, a
  Delaware Corporation, and
  DENBURY OPERATING
  COMPANY, a Delaware Corporation,

                       Defendants.


        On November 10, 2020, this Court granted Plaintiffs’ motion for leave to

file their third amended complaint. (Doc. 92.) In its Order, the Court required

Plaintiffs’ third amended complaint to comport with the Court’s earlier Findings

and Recommendations addressing Defendants’ motion for partial summary

judgment. See Doc. 92 at 12 and Doc. 78. Accordingly, Plaintiffs’ Proposed

Amended Complaint attached to their brief in support of their motion for leave to

amend (Doc. 77-1) may not serve as the operative complaint in this matter. As of
                                          1
     Case 1:16-cv-00145-SPW-KLD Document 93 Filed 02/12/21 Page 2 of 2



the date of this Order, Plaintiffs have not yet filed their third amended complaint.

Accordingly,

      IT IS ORDERED that Plaintiffs shall file their third amended complaint on

or before February 26, 2021.

             DATED this 12th day of February, 2021.




                                              ______________________________
                                              Kathleen L. DeSoto
                                              United States Magistrate Judge




                                          2
